Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0181252) in view of Lei WeiLei (CN1047301645, English machine translation).
Regarding claims 1, 11, Park et al. discloses a display method, comprising: configuring a plurality of display devices to be connected in series (see fig. 3, elements 1-10), the display device having extended display identification data (EDID); setting a connection order of the plurality of display devices (see fig. 3, elements 1-10); changing the EDID of the display device correspondingly according to the connection order of the plurality of display devices; configuring the display device to receive a display image according to the changed EDID (see fig. 3, and pars 48, 70); and configuring the plurality of display devices to respectively perform an image segmentation operation on the display image according to the connection order to respectively display a plurality of segmented regions of the display image (see fig. 3, abstract, 52, 57).
Park et al. silent about the main and/or slave displays.
Lei discloses a plurality of display devices plurality of display devices comprising a main display device and at least one slave display device, the main display device having extended display identification data (EDID); setting a connection order of the plurality of display devices (see The notebook computer obtains the EDID information of the main display and the slave display and 
It would have been obvious to the skilled in the art at the time of the invention to provide display screen corresponding to the main and slave displays displayed on the display interface in Part et al. as suggested by Lei, the motivation in order to quick, reduces the number of trial and error, and improves the operation efficiency.
Regarding claims 2, 12, the combination of Park et al. and Lei, discloses the display method according to claim 1, wherein the display device respectively displays that the plurality of segmented regions of the display image do not overlap or partially overlap each other (see Park et al., fig. 3, element s 1-10).
Regarding claims 7, 17, the combination of Park et al. and Lei, discloses the display method according to claim 1, wherein the step of respectively displaying the plurality of segmented regions of the display image comprises: performing a hot plugging operation by the 
Regarding claims 10, 20, the combination of Park et al. and Lei, discloses the display method according to claim 1, wherein the plurality of display devices respectively comprise a plurality of controllers, and the plurality of controllers respectively perform the image segmentation operation on the display image according to the connection order (see Park et al., fig. 3, element s 1-10, Lei pages 3, 4).
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0181252) in view of Choi et al. (US 2020/0105177).
Regarding claim 8, 18, the combination of Park et al. and Lei, discloses the display the display method according to claim 1, and the main display device comprises a controller.  However, the combination Park et al. and Lei, does not disclose the main display device comprises a switch.
Choi et al. discloses in the EDID area 241, the EDID including information about refresh rates respectively corresponding to a plurality of modes may be individually stored. The display apparatus 200 may change the stored EDID in response to selection or switching of the mode; and/or the change of the EDID may include changing, for example, switching the refresh rate applied to the display 230 over to a selected refresh rate; and/or the EDID may be changed based on the foregoing changing, for example, switching operation transmitted to the source apparatus 100 through the interface 210, so that the source apparatus 100 may output an image signal corresponding to the changed EDID. In response to the request to read the EDID, the display apparatus 200 may transmit, the switched or changed EDID from the EDID area 241 of the storage 240, to the source apparatus 100 through the DDC of the interfaces 110 and 210 (S305).
the display apparatus may change the stored EDID in response to selection or switching of the mode, the motivation in order to output an image signal corresponding to the changed EDID.
Therefore, the combination Park et al., Lei, and Choi et al, discloses the display method according to claim 1, and a switch circuit, wherein the switch circuit is coupled to a signal source, wherein the step of respectively displaying the plurality of segmented regions of the display image comprises: before the plurality of display devices respectively display the plurality of segmented regions of the display image, the controller of the main display device controls the switch circuit to perform a turning on and off operation for controlLeig the signal source to input the display image to the main display device (see Park et al., fig. 3, element s 1-10, Lei pages 3, 4; Choi et al. in the EDID area 241, the EDID including information about refresh rates respectively corresponding to a plurality of modes may be individually stored. The display apparatus 200 may change the stored EDID in response to selection or switching of the mode; and/or the change of the EDID may include changing, for example, switching the refresh rate applied to the display 230 over to a selected refresh rate; and/or the EDID may be changed based on the foregoing changing, for example, switching operation transmitted to the source apparatus 100 through the interface 210, so that the source apparatus 100 may output an image signal corresponding to the changed EDID. In response to the request to read the EDID, the display apparatus 200 may transmit, the switched or changed EDID from the EDID area 241 of the storage 240, to the source apparatus 100 through the DDC of the interfaces 110 and 210 (S305).
Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0181252) in view of Lei WeiLei (CN1047301645, English machine translation).

However, the combination Park et al. and Lei, does not disclose the two of the adjacent display devices among the plurality of display devices to be magnetically connected to each other.
It would have been obvious to the skilled in the art at the time of the invention to provide plurality of display devices to be magnetically connected to each other, the motivation in order to have display devices are connected.
Therefore, the combination of Park et al., Lei and Cohen, discloses configuring two of the adjacent display devices among the plurality of display devices to be magnetically connected to each other (Cohen figs. 1, 2, pars. 9).
Allowable Subject Matter
Claims 3-6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the references cited in record discloses the display method according to claim 1, wherein the main display device is directly coupled to a signal source for receiving a display image from the signal source, and the at least one slave display device is connected in series to the main display device, wherein a step of setting the connection order of the plurality of display devices comprises: configuring the main display device to initiate an encoding operation, so that the at least one slave display device respectively sets at least one encoding value corresponding to the at least one slave display device.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623